Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.    Claims 1-7, 9-16, 18-20 and 23-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over either one of Rosenberg or Yeager in view of Nystrom and Ohara and 2006/0000900 to Fernandes.

Regarding claims 1, 11 and 20, which recite “a method for conducting a Near-Field Communication (NFC) transaction, the method comprising: maintaining, at a server, a method of payment:

receiving at a server an identification code from an NFC terminal, wherein the an identification code is received from a secure element memory via a secure element transceiver using a secure element application in response to a near field communication inductive signal by the NFC terminal which causes a secure element processor to execute the secure element application and transmit an identification code to the NFC terminal, the secure element memory, the secure element processor, and the secure element transceiver are included in a secure element that is permanently embedded within the body of a mobile device, the mobile device comprising a mobile 

processing the NFC transaction at the server using the an identification code from the NFC terminal; and

sending a digital artifact to the non-browser based application running on the mobile device”, as described in the Office Actions (in related co-pending application 13/594,049), either one of Rosenberg or Yeager may be used as the primary reference.

For example, both Rosenberg and Yeager teach mobile devices which include embedded secure elements which store NFC programs which allow for POS transactions to be performed.  Additionally, during the POS transactions the mobile devices transmit the ID code of the account to a server and display a receipt.

Specifically, regarding the claim language see for example, Figs. 4-5 and 9 sections [0044], [0052] and [0069] to [0071] of Rosenberg which teach transmitting an identifier from the secure element to the POS and then to the servers (450, 470) for transaction processing and see sections [0072], [0077] and [0100] to [0109], which teach displaying the SMS receipt. 


Therefore, both Rosenberg and Yeager teach these features of claim 1 related to the server, except for the components within the mobile device.

In an analogous art, Nystrom teaches a mobile device which performs transactions using near field communications. See for example, Fig. 7 which shows the recited components of a mobile device. Nystrom also teaches that the secure element is embedded within the mobile device.

Therefore, as Rosenberg/Yeager teach the use of secure elements attached to mobile devices which perform POS transactions, and as Nystrom also teaches the conventional features of mobile devices which perform NFC POS transactions, it would have been obvious to one of ordinary skill in the art to modify either one of Rosenberg or Yeager with the recited conventional components of Nystrom.

Additionally, regarding the feature of claim 1 reciting the “non-browser based application with a graphical user interface”, although the applications of Rosenberg and Yeager may be considered as “non-browser based” (as there is no teaching of invoking a browser to perform the transaction), for completeness Ohara is added to show a GUI.



Therefore, as Rosenberg/Yeager teach the use of ATM and POS applications running on mobile devices and displaying transaction receipts, and as Ohara teaches a non-browser based transaction application (which also provide the recited GUI), it would have been obvious to one of ordinary skill in the art to modify either one of Rosenberg or Yeager with the application of Ohara, for reasons as discussed in Ohara, which is to display/provide the user with the information (receipt) of the transaction, as is desired.

Regarding the amendments which now recite:
	“maintain at a server a payment method that corresponds to an identification code of the user”,

	as both Rosenberg and Yeager teach that the account numbers (which are associated with the credit method of payment) are stored in the secure element, as 
In an analogous art, Fernandes teaches a personal trusted device (PTD or mobile device) which incorporates a secure element card which stores financial information and user information which allows a user to conduct an NFC transaction with a POS device.  See for example, sections [0056] to [0059], which teach that server 60 stores each user’s data which includes codes associated with the user and each type of payment (after being received from the user’s personal trusted device (PTD)).  See also section [0074], which explicitly teaches that the PTD stores “unique subscriber identity codes”.  Fig. 21 (sections [206] to [0210]) also show user codes associated with payment methods for each merchant. 

Therefore, as Rosenberg/Yeager teach storing user account information in the secure element and also store this information in the backend financial server, and as Fernandes explicitly teaches storing a “unique subscribed identity code” and also transmits this code to the backend servers, it would have bene obvious to modify Rosenberg/Yeager to use a code of this type for the reasons given in all these references which is that the properly identified user should be billed for their transaction.  

Regarding the feature of claim 1 which “sending from the server, over the second communication channel, a digital artifact to the non-browser based application running on the mobile device”, as described above, Rosenberg teaches that an SMS message receipt is transmitted back to the mobile device.  See for example, sections [0072], 

It is noted that while all the recited features have been addressed with prior art above, as claim 1 is directed toward method steps performed by a server, the features included in “wherein clauses” which are not actively performed method steps do not carry patentable weight.

Regarding, claim 11, which is directed toward a “server” per se, the features included in “wherein clauses” (relating to the mobile device, NFC terminal and/or the secure element), which do not relate to further defining the structures of a server, do not carry patentable weight.  Regarding similar amendments, see the rejection of claim 1.

Regarding claims 2 and 11, which recite “wherein the secure element application is an identity application and the transaction data includes identity credentials”, see for example, section [0137] of Rosenberg which teaches transferring a social security number etc., which would be used in an “identity application”, as recited.

Regarding claims 3 and 12, which recite “wherein the NFC terminal is a point-of-entry terminal”, see for example, ticketing gate 420 and section [0029] of Yeager, sections [0011] to [0012] of Rosenberg (which teach tickets for subways), and section [0026] of Nystrom, which teaches a subway or “point of entry” terminal, as recited.

Regarding claims 4 and 13, which recite “wherein the secure element application is a ticket application and the transaction data includes payment credentials”, as described above, see for example, ticketing gate 420 and section [0029] of Yeager, sections [0011] to [0012] of Rosenberg (which teach tickets for subways), and sections [0048] and [0070] to [0071] of Nystrom, which teach a “ticket application”, as recited.

Regarding claims 5 and 14, which recite “wherein the NFC terminal is a point-of-sale terminal”, as described above, all of Rosenberg, Yeager, and Nystrom teach that the NFC terminal is a POS terminal, as recited.

Regarding claims 6 and 15, which recite “wherein the secure element application is a coupon application and the transaction data includes coupon information”, see section [0029] of Yeager, which teaches an e-coupon application, as recited.

Regarding claims 7 and 16, which recite “wherein the NFC terminal is a mobile device, wherein the mobile device includes a secure element permanently embedded within the body of the mobile device, and further wherein the secure element includes a POS transceiver configured to use NFC”, as described above, Figs. 6-8 of Rosenberg teach that the secure element is embedded within the mobile device, and see Figs. 9 and 11 of Nystrom, which teach that the secure element is embedded, as recited.



Regarding claims 10 and 19, which recite “further wherein the server authenticates a user after the transaction data has been transferred from the NFC terminal, but prior to the transaction being processed and completed, wherein the NFC terminal receives manual user authentication based on a determination by the NFC terminal that manual user authentication is required and prompts the user”, see for example, section [0006] of Rosenberg, which teaches that the POS terminal requires a user PIN to authenticate the transaction, as recited.

Regarding claims 23 and 28, which recite “further wherein no sensitive data is stored on the mobile device”, as the references do not teach storing the credit card expiration dates on the mobile device (as this is “sensitive information” and it is stored on the server), the references teach and/or render obvious this feature, as recited.

Regarding claims 24 and 29, which recite “wherein the sensitive data comprises at least one of information related to the payment method, information related to an expiration dates associated with the payment method”, as described above, the references do not teach storing the expiration dates associated with the payment method, as recited.


Regarding claims 26 and 31, which recite “further wherein the server is configured to store a single identification code associated with the user for a plurality of the user’s mobile devices”, see for example, section [0022] of Yeager, which teaches that the adapter may be used with any one of the plurality of user devices, as recited.

Regarding claims 27 and 32, which recite “wherein the, non-browser based application sends a request to the server to retransmit the digital artifact if it has not received the digital artifact from the server within a certain period of time”, as the references do not explicitly teach this feature, Fernandes teaches displaying the transaction amounts, and see for example, sections [0135] to [0137] of Fernandez which teach polling for confirmation and time-out periods.  Therefore, as both Rosenberg and Yeager teach determining if receipts have been successfully received, it would have been obvious to modify the combination of references to include the “time-out” feature of Fernandes.

Regarding claims 33 and 34, which recite “further wherein based on information related to the identification code associated with the user, the NFC terminal transmits the identification code associated with the user to a specific server for processing the NFC transaction using the payment method stored at the server that correspond to the 

Regarding claims 35 and 36, which recite “the non-browser based application receives the digital artifact through a connection of the mobile device to a wireless network; the non-browser based application caches the digital artifact on the mobile device; the non-browser based application displays the digital artifact while the mobile device maintains the connection to the wireless network; and the method further comprises: losing the connection of the mobile device to the wireless network while the non-browser based application displays the digital artifact; and after losing the connection, continuing to display the digital artifact within the non-browser based application”, as described above, both Rosenberg and Ohara teach non-browser based applications, which would display an artifact such as an SMS receipt received back from the server. Regarding the displaying the artifact after losing connection”, this feature would be met by the combination of Rosenberg/Ohara, as once the SMS message or “artifact” is received, it would still be displayed on the mobile device even if the connection was lost, as recited. 


4. Claims 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenberg or Yeager in view of Nystrom and Ohara as applied to claims 1 and 11 above, and further in view of U.S. Patent Pub. 2005/0143051 to Park.


In an analogous art, Park teaches wireless POS transactions using a mobile terminal. The authentication process performed in the backend servers includes a transaction history. See for example, section [0073], which teaches using the stored purchase history along with the other stored information of the user and their account.

Therefore, as Rosenberg and Yeager teach the conventionality of using NFC attachable devices to perform POS transactions along with storing the user account data on backend servers, and as Park teaches using the transaction history, it would have been obvious to one of ordinary skill in the art to modify Rosenberg or Yeager to also use the transaction history to authenticate the user transaction, as is conventional and as taught by Park.




Response to Arguments
Applicant's arguments filed 9-2-21 have been fully considered but they are not deemed persuasive.  Regarding Applicant’s arguments, these points are directed to the second communication channel. In response to these arguments relating to “the second communication channel” and Rosenberg, the Examiner respectfully submits that section [0100] of Rosenberg teaches that the second channel (which is cellular connection 454) is used by both the mobile device and the POS device to communicate with the backend financial servers (as the POS does not have a wired connection to these servers, so it uses the mobile device as an intervening device).  

As currently worded in claim 1, the second communication channel is first mentioned as being used by the NFC terminal (POS) device to communicate to the server and then subsequently referred to as being used by the server to communicate back to the mobile device (which Rosenberg teaches in Fig. 9 as both the recited communications use the cellular channel 454).  It is noted that the first recitation in the claims that the “server receives from the NFC terminal (POS)” does not require that this communication is a direct communication as Rosenberg teaches that this connection from POS to server is via the mobile device.  It is also noted that if the connection from POS to server was a “direct connection” (that did not involve the mobile device), this channel would then be more accurately be described as a third channel.  


as stated in the Final Rejection, Fig. 9 of Rosenberg teaches…”, when in fact there was no statement in the Final Rejection addressing Fig. 9 of Rosenberg.  This is an error in procedure, but not an error in the teachings of the reference.  In other words, the previous decision did not say that Rosenberg does not teach the feature, the previous decision said that there was not proper reliance or explanation of Fig. 9 of Rosenberg in the Final Rejection.  Therefore, as Fig. 9 of Rosenberg does teach this feature, the reliance on Rosenberg is proper.  Therefore, Applicant’s remarks are not persuasive. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN KELLEY whose telephone number is (571)272-5652. The examiner can normally be reached on Monday-Friday, 9AM to 5PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.


/STEVEN S KELLEY/Primary Examiner, Art Unit 2646